US Bank N.A. v Brown (2016 NY Slip Op 03453)





US Bank N.A. v Brown


2016 NY Slip Op 03453


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


698N 382638/09

[*1]US Bank National Association, etc., Plaintiff-Respondent,
vGauntlet Brown, Defendant-Appellant, Bank of Commerce, et al., Defendants.


Petroff Law Firm, P.C., Brooklyn (James Tierney of counsel), for appellant.
Hogan Lovells US LLP, New York (David Dunn of counsel), for respondent.

Appeal from the decision, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered September 30, 2014, which granted plaintiff's motion for an order appointing a referee to ascertain the amount due to it, unanimously dismissed, without costs, as taken from a nonappealable paper.
The motion court's decision directed the parties to submit an order on notice. The record does not contain the settled order that the motion court directed to implement its decision. No appeal lies from a decision (see CPLR 5512[a]; Gunn v Palmieri, 86 NY2d 830 [1995], or from an appealed paper directing the settlement of an order (see Murray Hill Manor Co. v Destination Paradise, 266 AD2d 132 [1999]).
Since the issues raised herein are not properly before us, the appeal must be dismissed (see Rodriguez v Chapman-Perry, 63 AD3d 645, 646 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK